Name: Council Regulation (EC) No 1787/95 of 24 July 1995 opening and providing for the administration of a Community tariff quota for rum, tafia and arrack originating in the African, Caribbean and Pacific (ACP) States (second half 1995)
 Type: Regulation
 Subject Matter: trade;  beverages and sugar;  tariff policy;  economic geography
 Date Published: nan

 25. 7. 95No L 173/56 I EN Official Journal of the European Communities COUNCIL REGULATION (EC) No 1787/95 of 24 July 1995 opening and providing for the administration of a Community tariff quota for rum, tafia and arrack originating in the African, Caribbean and Pacific (ACP) States (second half 1995) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Whereas Article 2 (c) of the said Protocol provides that, in cases where the application of that provision hampers the development of a traditional trade flow between the ACP States and the Community, the latter should take appro ­ priate measures to remedy that situation, and Article 2 (d) thereof provides that to the extent that the consumption of rum increases significantly in the Community, the Community undertakes to carry out a new examination of the annual rate of increase :Having regard to the proposal from the Commission, Whereas the Fourth ACP-EEC Convention (') entered into force on 1 September 1991 ; Whereas economic data currently available leads to the conclusion that the traditional trade flows between the ACP States and the Community with respect to rum have greatly increased ; Whereas taking into account in particular the consump ­ tion requirements of the three new Member States ,the quota should be aligned in accordance with Article 2 (d) of the said Protocol, Whereas Protocol 6 of that Convention stipulates that products originating in the African, Caribbean and Pacific (ACP) States which fall within CN codes 2208 40 10, 2208 40 90, 2208 90 11 and 2208 90 19 shall, until the entry into force of a common organization of the market in spirits, be allowed into the Community free of customs duties under conditions such as to permit the develop ­ ment of traditional trade flows between the ACP States and the Community ; whereas the Community shall until 31 December 1995 fix each year the quantities which may be imported free of customs duties ; HAS ADOPTED THIS REGULATION : Whereas by Regulation (EC) No 1989/94 (2) the Council opened, for the period 1 July 1994 to 30 June 1995, a Community tariff quota (Order No 09.1605) for rum, tafia and arrack of 244 87 hi of pure alcohol ; Article 1 Whereas pursuant to Article 2 (a) of the said Protocol 6 the volume of the tariff quota for the period from 1 July 1995 to 31 December 1995 will be equivalent to half that of the previous year increased by 10 000 hi of pure alcohol : From 1 July 1995 to 31 December 1995 the following products originating in the ACP States shall be imported into the Community free of customs duty within the limits of the relevant Community tariff quota shown below : Order No CN code Description Quota volume (in hi of pure alcohol) Quota duty 09.1605 2208 40 10 Rum, tafia and arrack 207 414 Free 2208 40 90 2208 90 1 1 2208 90 19 (') OJ No L 229, 17. 8 . 1991 , p. 3 . (2) OJ No L 200, 3. 8 . 1994, p. 2. 25. 7. 95 EN Official Journal of the European Communities No L 173/57 Article 2 The tariff quota referred to in Article 1 shall be adminis ­ tered by the Commission which may take all administra ­ tive measures to ensure the effective administration thereof. If the quantities requested are greater than the available balance of the quota volume, allocation shall be made on a pro rata basis. The Member States shall be informed by the Commission of the drawings granted. Article 4 Each Member State shall ensure that importers of the products concerned have equal and continuous access to the quota volume as long as the residual balance so permits . Article 5 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . Article 6 Council Regulation (EEC) No 3705/90 of 18 December 1990 on the safeguard measures provided for in the Fourth ACP-EEC Convention (') shall apply to the products covered by this Regulation . Article 7 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 1 July 1995. Article 3 If an importer presents in a Member State a declaration of entry for free circulation together with a request for prefe ­ rential treatment for a product referred to in Article 1 and the declaration is accepted by the customs authorities, the Member State concerned shall inform the Commission and draw an amount corresponding to these requirements from the quota volume. Requests to draw from the quota, indicating the date of acceptance of the said declarations, must be transmitted to the Commission without delay. Drawings shall be granted by the Commission by reference to the date of acceptance by the customs autho ­ rities of the Member State concerned, of the declarations of entry for free circulation, provided the residual balance so permits. If a Member State does not use the quantities drawn, it shall return them to the quota as soon as possible. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 July 1995. For the Council The President P. SOLBES MIRA (') OJ No L 358, 21 . 12. 1990, p. 4.